DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,698,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a cavity, wherein the first light beam enters the cavity along a horizontal axis of the cavity, and is refracted to the reflector by a mirror disposed on the horizontal axis in combination with the rest of claim 1 for the reasons stated by Applicant in the Remarks section filed 7/19/21.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a mirror disposed on the horizontal axis in the cavity; and an optical path control element disposed in the cavity and offset from the horizontal axis, comprising a filter and a reflector, wherein the filter has an upper surface and a lower surface opposite to the upper surface, the reflector is in contact with the upper surface, a first light beam through the optical port enters the filter through the 
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874